Citation Nr: 9907411	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include memory loss.

4.  Entitlement to service connection for ulcerative colitis.

5.  Entitlement to eligibility for dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1976.  He also had additional periods of active 
duty for training with the National Guard and a period of 
active duty from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The Board notes that the veteran submitted a substantive 
appeal in his case in July 1996.  As part of his appeal, the 
veteran alleged that he had been in excellent health prior to 
serving in Operations Desert Shield/Desert Storm but that he 
had had problems with his lungs, joints and teeth since his 
return.  The RO did not adjudicate the issues on appeal under 
the provisions of 38 U.S.C.A. § 1117 (West 1991 & Supp 1998), 
and 38 C.F.R. § 3.317 (1998).  Accordingly, to avoid any 
prejudice to the veteran, the Board will only adjudicate the 
issues on appeal for service connection on a direct basis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The issue of 
any entitlement under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is referred to the RO for appropriate action.


FINDING OF FACT

The claims of entitlement to service connection for a lung 
disorder, skin rash, acquired psychiatric disorder, 
ulcerative colitis, and dental condition are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.
CONCLUSION OF LAW

The claims of entitlement to service connection for a lung 
disorder, skin rash, acquired psychiatric disorder, 
ulcerative colitis, and dental condition are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served an initial period of active duty from 
October 1973 to September 1976.  He then served in the 
National Guard with an active duty period from November 1990 
to May 1991.  Service medical records (SMRs) for the period 
from September 1973 to August 1976 are negative in regard to 
treatment for conditions related to the issues on appeal.  
Additional SMRs from the veteran's service with the National 
Guard for the period from March 1981 to May 1991 are also 
negative for any indication of treatment for any of the 
claimed conditions.

The veteran submitted his claim for service connection for 
the conditions listed on appeal in February 1995.  He noted 
that the had received treatment and physical examinations at 
the VA Medical Center (VAMC) in Allen Park, Michigan, and 
from his private physician at the Midwest Health Center.

Associated with the claims file are outpatient treatment 
records for the period from December 1993 to April 1995.  
They reflect that the veteran was seen in December 1993 in 
conjunction with unrelated medical testing, and on two 
occasions in the dermatology clinic in March and April 1995.  
He presented with a rash on his forehead, nose, cheeks, 
chest, and back and was diagnosed with seborrheic dermatitis.

The veteran was afforded several VA examinations in May 1995.  
At his dental examination, the veteran presented with a 
complaint of "sore teeth".  Objective examination revealed 
poor oral hygiene, heavy calculus, severe periodontitis and 
gross neglect of many years.  The veteran was missing teeth 
numbered 2, 3, 5, 11, 14, 15, 16, 17, 20, 29, and 30.  
Panorex x-ray revealed bone loss with loose teeth as a result 
of severe periodontitis.  The examiner's diagnosis was 
generalized severe periodontitis, caries, and missing teeth.  

The veteran was afforded a VA psychiatric examination in May 
1995.  He said that he did not have any nervous or mental 
problems.  The examiner said that the veteran was normally 
oriented and there was no evidence of disturbance of mood or 
thought.  The examiner concluded that there was no 
psychiatric diagnosis.  A global assessment of functioning 
score of 100 was assigned.

The veteran was also afforded a VA general medical 
examination in May 1995.  He said that he had worked at Ford 
since 1977 to 1995 as a welder.  He reportedly had lost four 
months from work due to a lung problem, but he could run a 
couple of miles before he would get short of breath.  He said 
that he had pneumonia in 1993.  With respect to his 
gastrointestinal system the appellant said that he had watery 
bowel movements since 1991, and that he often suffered from 
vomiting and diarrhea.  He denied undergoing a 
gastrointestinal series or colonoscopy for his stomach 
complaints.  He also complained of a rash on his scalp and 
face.  

Upon physical examination, the examiner reported that the 
veteran had male apical frontal balding developing.  There 
was a scar on the left frontal area with no residuals.  The 
facial rash and seborrheic dermatitis were gone.  The 
veteran's lungs were clear and he had normal respiration.  
There were no functional defects.  No memory loss appeared 
evident.  Spirometry of the lungs was normal.  An air 
contrast barium enema revealed an atonic colon, distal 
descending colon and proximal portion of the sigmoid appeared 
to have thicker walls and the haustration was less prominent.  
The examiner said that this was suggestive of an ulcerative 
colitis.  Laboratory blood and urine tests were reported as 
normal.  The examiner's diagnoses were:  history of lung 
condition, but no pathology found; ulcerative colitis; skin 
rash not evident; and history of memory loss but not found on 
examination.

Associated with the claims file are private treatment records 
for the period from June 1993 to March 1996 from the 
veteran's private physician, C. Godoy, M.D., at the Midwest 
Health Center.  The records reflect treatment for a number of 
conditions, mostly unrelated to the issues on appeal.  The 
veteran was treated for lung problems in 1993, 1994 and 1995.  
He was diagnosed with chronic obstructive pulmonary disease 
(COPD) and bronchiectasis.  He was later treated for 
pneumonia and a tumor in his left lung.  He was also treated 
for a lesion on his face in December 1993.  However, there 
are no entries that relate any of the veteran's lung or skin 
problems to any incident of service.  

Also associated with the claims file are private treatment 
records from what appears to be the veteran's employer.  
These records also contain duplicate records from the Midwest 
Health Center along with several non-duplicative entries.  
The records cover a period from November 1983 to May 1996.  
However, they do not contain any entries that link any of the 
claimed conditions to any incident of service.  

Analysis

The veteran is seeking service connection for a lung 
disorder, skin rash, an acquired psychiatric disorder, 
ulcerative colitis and a dental condition.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals, 
lay observation is competent.  

Lung Disorder, Skin Rash, Psychiatric Disorder, Ulcerative 
Colitis

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, a lung disorder, skin 
rash, psychiatric disorder, ulcerative colitis, or dental 
condition during his periods of service.  His July 1976 
separation physical examination reported no abnormalities 
associated with the conditions on appeal.  The veteran's SMRs 
from his National Guard service are likewise negative for any 
treatment of the claimed conditions.

The veteran's private treatment records contain no reference 
at all to any type of psychiatric disorder, ulcerative 
colitis or dental condition.  They do show treatment for a 
lung problem, to include COPD, bronchiectasis, pneumonia and 
a tumor.  They also show occasional treatment for skin 
lesions.  However, there is no competent evidence linking 
those conditions with any incident of service.

While the veteran's claims that he developed the claimed 
disorders either during service or as a result of his 
service, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show the veteran with a lung disorder, skin 
rash, psychiatric disorder, or ulcerative colitis during 
service.  The veteran has submitted no medical opinion or 
other competent evidence to show that he has a skin rash, or 
psychiatric disorder, or to support his claim that either 
those disorders, or a lung disorder and ulcerative colitis 
are in anyway related to his period of service.  The Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Dental 

Service connection for dental disabilities will be 
established when there is evidence that the disability was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.381, 
3.382 (1998).  To receive VA outpatient dental examinations 
or treatment, the law provides for various categories of 
eligibility, such as veterans having a compensable service-
connected dental condition (Class I eligibility); veterans 
having a noncompensable service-connected dental condition, 
provided that they apply for treatment within a year after 
service, or s II(a) eligibility).  38 U.S.C.A. 
§ 1712 (West 1991 & Supp. 1998); 38 C.F.R. § 17.161 (1998).  
Moreover, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea) 
and Vincent's stomatitis are not disabling conditions.  See 
38 C.F.R. § 4.149 (1998).

The SMRs show that the veteran had no missing teeth or dental 
disease at the time of his entry into service in 1973 or at 
the time of his separation in 1976.  The May 1995 VA 
examination demonstrated that the veteran had a number of 
missing, replaceable teeth, caries and periodontitis due to 
poor oral hygiene.  There was, however, no indication of any 
type of trauma to have caused the veteran's dental condition, 
and the dentist did not link the loss of teeth to inservice 
trauma.

The veteran does not have a compensable dental disability, he 
did not make an application for care within one year of his 
1976 separation or within 90 days of his 1991 discharge, he 
is not a former prisoner of war, he has no service-connected 
disorder that is 100 percent disabling, and he has not shown 
that his current dental condition is due to combat or trauma 
in service.  Moreover, the veteran does not have a service-
connected disability, to establish a basis for treatment due 
to the aggravation of a dental condition by a service-
connected disability.  

Accordingly, based on the evidence of record, the Board finds 
that the veteran has failed to show entitlement to service 
connection for his dental condition or entitlement to VA 
outpatient dental treatment.  The veteran does not meet any 
of the specified categories to qualify for treatment.  The 
veteran's claim is only supported by his own general 
assertions, but a claim must be supported by evidence, not 
just allegations, to be well-grounded.  Tirpak.  In the 
absence of competent evidence to support service connection 
of a dental condition, for either compensation or treatment 
purposes, the claim is implausible and must be denied as not 
well-grounded.  Woodson v. Brown, 8 Vet. App. 352, 355 
(1995).

Although the Board has disposed of the claims of entitlement 
to service connection for ulcerative colitis, and a dental 
condition on a ground different from that of the RO, that is, 
whether the veteran's claims are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a lung disorder, skin rash, an 
acquired psychiatric disorder, ulcerative colitis and dental 
condition is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

